                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

                      Plaintiff,
                                                    MEMORANDUM OPINION
       v.                                           AND ORDER
                                                    Criminal No. 17-153(6) ADM/DTS
Dante Dejune Brown,                                 Civil No. 19-1386 ADM

                  Defendant.
______________________________________________________________________________

LeeAnn K. Bell, Assistant United States Attorney, United States Attorney’s Office, Minneapolis,
MN, on behalf of Plaintiff.

Dante Dejune Brown, pro se.
______________________________________________________________________________

                                     I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Dante Dejune Brown’s (“Brown”) pro se Motions Under 28 U.S.C. § 2255 [Docket

Nos. 410 (memorandum in support), 413 (form AO 243, refers back to Docket No. 410)]1 (“2255

Motion”) and pro se Motion for Appointment of Counsel [Docket No. 414]. For the reasons set

forth below, Brown’s motions are denied.

                                      II. BACKGROUND

       On November 21, 2017, Brown pled guilty to conspiracy to distribute 280 grams or more

of a mixture and substance containing cocaine base. Min. Entry [Docket No. 140]; Plea

Agreement [Docket No. 146]. At the plea hearing, the Court and Brown’s attorney reviewed

with Brown the factual basis for the plea of guilty. “Almost on a daily basis,” Brown said, he

       1
          All docket citations are to the Criminal Docket. And all citations to the 2255 Motion
refer to Docket No. 410.
would purchase an “eight ball” of crack cocaine, about 3.5 grams, and would distribute it as part

of a conspiracy to sell illegal drugs. Plea Hr’g Tr. [Docket No. 418], at 31. In total, Brown pled

guilty to being “responsible for at least 280 grams of crack cocaine.” Id. at 33. The Court

reviewed each page of the Plea Agreement with Brown. Brown acknowledged his plea carried a

mandatory minimum of 10 years imprisonment. Id. at 23. Defense counsel also emphasized the

application of the mandatory minimum in Brown’s case:

       Q: Mr. Brown, you and I have talked about this mandatory minimum —
       A: Yeah, we did.
       Q: — several times, right?
       A: Yes.
       Q: And I understand you want things to be possible to be lower than that, but I’ve told
       you that there’s no way to get that as to a 5K and we don’t control that; you understand
       —
       A: Correct.
       Q: — right? And that you should count on a 120-month mandatory minimum, the lowest
       the judge could go for a sentence in this case, is that right?
       A: Correct.
       Q: All right. Do you have any questions about that at all?
       A: No.
       Q: You understand that by pleading guilty, you’re basically locking yourself into at least
       a 120-month prison sentence, correct?
       A: Yes.

Id. at 28-29. In addition, Brown acknowledged, in the Plea Agreement and again at the hearing,

that the “Court will consider the United States Sentencing Guidelines in determining the

appropriate sentence” and “under the worst-case scenario, [he would] be looking at a guideline

range of 151 to 188 months.” Id. at 27. Furthermore, Brown acknowledged the Plea Agreement

required he give up his right to appeal the sentence if the Court imposed a sentence below 151

months. Id. at 30. The Court emphasized this point, focusing Brown’s attention on the relevant

Plea Agreement language with the following colloquy:
       Q: And then in paragraph 9 it talks about giving up your right to appeal, and it says here
       that if I sentence you to any sentence below 151 months -- that was part of the guidelines
       -- you're just going to go and do your time and not appeal the sentence. If I were to
       sentence you to more than 150 months, then you can go to the Eighth Circuit and say,
       “Judge Montgomery made a mistake and here’s what it is,” but other than that you would
       just be doing your time and giving up your right to appeal. Are you aware of that?
       A: Yeah, I’m aware.
       Q: And are you okay with that under the circumstances?
       A: Yeah, I’m okay with it.
       Q. It isn’t in every plea agreement, but sometimes the Government puts it in there
       because they want to prosecute other people....

Id. Thus, Brown affirmed his guilt, of participation in a drug selling conspiracy where he was

responsible for the sale of at least 280 grams of cocaine base.

       On May 23, 2018, after consideration of the parties’ written presentence memoranda

[Docket Nos. 229, 230], and after a sentencing hearing, the Court “made a decision that a total

sentence of 132 months, which is a downward variance from the 151 low end of [the sentencing

guidelines], is sufficient to comply with objectives for sentencing.” Sentencing Tr. [Docket No.

327] at 21. Both in Brown’s sentencing memorandum and at the Sentencing Hearing, Brown’s

counsel argued that the Court consider Brown’s learning disability and the Social Security

Disability compensation that Brown received as a result. Id. at 6-7. Brown’s counsel argued the

mandatory minimum sentence coupled with treatment and training would serve as a proper

punishment while affording Brown the opportunity to rehabilitate himself. Id. The Court then

reminded Brown that, although he had waived his right to appeal in his plea agreement, if he

thought he “had a surviving right to appeal,” he had 14 days in which to file it. Id. at 20.

                                         III. DISCUSSION

A. Section 2255

       28 U.S.C. § 2255 provides a person in federal custody with a limited opportunity to

collaterally attack the constitutionality, jurisdictional basis, or legality of his sentence. See
                                                    3
United States v. Addonizio, 442 U.S. 178, 185 (1979). Relief is reserved for violations of

constitutional rights and for a narrow range of injuries which were outside a direct appeal and

which, if untreated, would result in a miscarriage of justice. See United States v. Timmreck, 441

U.S. 780, 783 (1979). “While a guilty plea taken in open court is not invulnerable to collateral

attack in a post conviction proceeding, the defendant’s representations during the plea-taking

carry a strong presumption of verity and pose a ‘formidable barrier in any subsequent collateral

proceedings.’” Voytik v. United States, 778 F.2d 1306, 1308 (8th Cir. 1985) (quoting Blackledge

v. Allison, 431 U.S. 63, 74 (1977)).

B. Ineffective Assistance of Counsel

       Establishing a § 2255 claim of ineffective assistance of counsel requires a movant show

(1) “counsel’s representation fell below an objective standard of reasonableness” and (2) “there

is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 688, 694

(1984). When a defendant contemporaneously makes statements at his plea hearing asserting his

counsel was effective, those statements are strongly presumed to be true, and a later claim of

ineffective assistance of counsel “is flatly contradicted” and belied by those prior in-court

statements. Nguyen v. United States, 114 F.3d 699, 704 (8th Cir. 1997).

       First, Brown asserts a claim for ineffective assistance of counsel, arguing that his

attorney failed to move for a downward departure pursuant to United States Sentencing

Guidelines, Policy Statement §5K2.13 based on Brown’s diminished capacity. Second, Brown

asserts a claim for ineffective assistance of counsel, arguing that his attorney failed to consult

with him about the advantages and disadvantages of an appeal. Third, Brown submits an

affidavit [Docket No. 411] with an additional claim, that is, his counsel forced him to sign his
                                                4
Plea Agreement without explaining the contents and with assurances that Brown would face no

more than a four year sentence.

       First, Brown’s ineffective assistance of counsel claim for failure to move for a downward

departure is without merit. Brown’s defense attorney, in both his sentencing memorandum and

at the Sentencing Hearing, did argue for a below guideline sentence, and included as part of his

reasoning, evidence of Brown’s diminished capacity.

       Second, Brown’s ineffective assistance of counsel claim for failure to consult about the

advantages and disadvantages of appeal is also without merit. Brown had agreed in his Plea

Agreement that if his sentence was below 151 months, he would not appeal. Brown was

sentenced to a below guideline sentence of 132 months which triggered the waiver of his right to

a direct appeal. Brown and his defense attorney had no need to appeal after the plea hearing as

his right had been waived. In addition, the Court carefully reviewed the appeal issue with Brown

at the Plea Hearing. Brown did not express any confusion or hesitation about the Plea

Agreement and the inclusion of an appeal waiver. The claim in the affidavit that counsel

“NEVER consulted” with him about what an appeal was is belied by the record.

       Third, Brown’s affidavit includes what is essentially an attack on the integrity of the Plea

Agreement, rather than an ineffective assistance of counsel claim. Brown’s allegation is flatly

contradicted by the plea hearing transcript. Brown was not forced to sign his Plea Agreement at

his home. He did not sign the Plea Agreement until after the Court conducted the Change of

Plea Hearing. The Court first told Brown, “it’s really important that you and I have a meeting of

the minds and you understand everything. So even though this is a formal proceeding, if I’m

talking too fast or I confuse you or you need to take a timeout, will you let me know?” Plea Hr’g


                                                5
Tr., 5-6. Brown responded, “Yeah, I will.” Id. at 6. The colloquy continued, and a couple

questions later the court asked about Brown’s representation.

       Q:   “Have you had enough time to talk to your lawyer about the case?”
       A:   “Yes.”
       Q:   “And are you satisfied with his services as your counsel?”
       A:   “Yes, I am.”

Id. at 6. The Court discussed all of the terms of the Plea Agreement and asked repeatedly if

Brown understood. Brown stated that he did understand. Brown was confronted with the

quantity of drugs for which he was admitting responsibility and the corresponding minimum

sentence of 10 years imprisonment. Furthermore, Brown was warned that he could have a

sentence as high as 188 months (over 15 years), but that if the Court sentenced him to less than

151 months he was waiving his right to a direct appeal. Thus, Brown knew the applicable

guideline range in the Plea Agreement, and did not make any representations that his counsel

had misinformed him on this point. There is no evidence to suggest that the attorney

miscalculated the guideline range, much less forced Brown to accept the Plea Agreement with a

promise of a four year sentence.

       Brown was properly advised by counsel and by the Court of his rights during his guilty

plea. Therefore, the Court does not find ineffective assistance of counsel with regards to the plea

agreement. Because his counsel properly argued and the Court properly considered Brown’s

mental capacity, he has not established that his counsel’s performance prejudiced his outcome.

C. Evidentiary Hearing

       “An evidentiary hearing on a § 2255 petition may be denied if ‘the motion and the files

and the records of the case conclusively show that the prisoner is entitled to no relief.’” Noe v.

United States, 601 F.3d 784, 792 (8th Cir. 2010) (quoting 28 U.S.C. § 2255(b)). Because the
                                                 6
Motions, files and record of this case conclusively show that Brown is not entitled to § 2255

relief, the request for an evidentiary hearing is denied.

D. Motion to Appoint Counsel

       The court may appoint counsel to represent a financially eligible person seeking relief

under § 2255 if “the interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). Where an

evidentiary hearing is not necessary, appointment of counsel is discretionary. Abdullah v.

Norris, 18 F.3d 571, 573 (8th Cir. 1994). Here, the interests of justice do not require

appointment of counsel because Brown’s claims lack merit for the reasons described above.

                          IV. CERTIFICATE OF APPEALABILITY

       The Court may grant a certificate of appealability only where a defendant has made a

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2); Tiedeman v.

Benson, 122 F.3d 518, 523 (8th Cir. 1997). To make such a showing, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The

Court finds it unlikely that another court would decide the issues raised in the Initial 2255

Motion and Amended 2255 Motion differently, or that any of the issues raised in Ellis’ petitions

would be debatable among reasonable jurists. Thus, the Court declines to grant a certificate of

appealability.

                                        V. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.        Defendant Dante Dejune Brown’s Motions Under 28 U.S.C. § 2255 [Docket Nos.
                 410, 413] are DENIED;

                                                  7
       2.     Brown’s Motion for the Appointment of Counsel [Docket No. 414] is DENIED;

       3.     A certificate of appealability shall not issue.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

                                                     BY THE COURT:



                                                           s/Ann D. Montgomery
                                                     ANN D. MONTGOMERY
                                                     U.S. DISTRICT JUDGE

Dated: July 18, 2019.




                                                 8
